Title: From George Washington to the Committee at Headquarters, 13 July 1780
From: Washington, George
To: Committee at Headquarters


					
						Gentlemen,
						Head Quarters [Preakness, N.J.] July 13 1780
					
					We have received intelligence through different channels from New York, that The Guadaloupe had arrived there on sunday morning, and brought an account that she had fallen in with a large French fleet consisting of several sail of the line and a number of transports between the Capes of Virginia and Delaware. This intelligence has every appearance of authenticity; and, if true, the arrival of the fleet on the coast may instantly be looked for. This indeed must be the case at any rate from the time, they are said to have sailed.
					It cannot be too much lamented, that our preparations are still so greatly behind-hand. Not a thousand men that I have heard of have yet joined the army; and in all probability the period for commencing our operations is at hand. I am happy to learn, that a spirit of animation has diffused itself thoughout the states, from which we may expect the happiest consequences. But the exigency is so pressing that we ought to multiply our efforts to give new activity and dispatch to our measures—levying and forwarding the men, providing the supplies of every sort required: forage and transportation demand particular attention. After what had been precon[c]erted with The Honorable The Congress, after two month’s previous notice of the intended succour; if our allies find us unprepared and are obliged to wait several weeks in a state of inaction, it is easy to conceive how unfavourable the impressions it will make of our conduct. Besides this, the season is exceedingly

advanced—a decisive enterprise, if our means are equal to it, will not permit us to lose a moment of the time left for military operations, which, if improved with all the vigor in our power, is less than were to be wished for an undertaking of so arduous and important a nature. So much is at stake—so much to be hoped—so much to be lost—that we shall be inexcusable, if we do not employ all our zeal and all our exertion. With the highest respect and esteem, I have the honor to be Gentlemen Your most Obedt & humble servant
					
						Go: Washington
					
				